ROBERT D. BERRY, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 235, 2008.
Supreme Court of Delaware.
June 6, 2008.

ORDER
RANDY J. HOLLAND, Justice.
This 6th day of June 2008, the Clerk issued a notice dated May 13, 2008, directing the appellant to show cause why this appeal should not be dismissed, pursuant to Supreme Court Rule 29(b), for his failure to file the notice of appeal within thirty days of the Superior Court's August 31, 2006 sentencing order for a violation of probation. The appellant has failed to respond to the notice to show cause within the required ten-day period. Dismissal of this action is, therefore, deemed to be unopposed.
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.